DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 were rejected in Office Action mailed on 08/05/2021.
Applicant filed a response, amended claim 1, 6 and 12, and cancelled claim 7.
Claims 1-6 and 813 are currently pending in the application.

Claim Objections
Claims 1, 4, 6, 8-10, and 13 is objected to because of the following informalities:  
In claim 1, line 9, it is suggested to amend “inserted between the heat-exchange members” to - -inserted between the plurality of stacked heat-exchange members- -.  
In claim 4, 6, 8-10, and 13, it is suggested to amend “the battery cells” to - -the plurality of battery cells- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (U.S. Patent Application Publication 2018/0090800).
Regarding claim 1, Lim teaches an apparatus for cooling a battery for a vehicle (i.e., system for cooling a battery) (paragraph [0002]), comprising:
a plurality of battery cells (500) disposed adjacent to each other (i.e., battery cells in contact with each other) (as shown in figure 5) (paragraph [0010], [0025]);
at least one heat-exchange member (201, 203) in which battery cells (500) are inserted (i.e., projective heat transfer plate 203 is disposed between a pair of battery cells 500) (as shown in figure 5) (paragraph [0025], [0029]); and
a cooling member (i.e., cooling channel) (300) disposed below the heat-exchange member (201, 203) (i.e., cooling channel 300 being in contact with the base heat transfer plate 201) (as shown in figure 5) (paragraph [0025], [0029]),
wherein the at least one heat-exchange member (201, 203) includes a plurality of stacked heat-exchange members (as shown in figure 5) (paragraph [0029]), and

As to the limitations “wherein the heat-exchange member exchanges heat with the battery cells”, “wherein the cooling member exchanges heat with the heat-exchange member to cool the battery cells”, and “that applies surface pressure to each of the battery cells”, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-exchange member, a cooling member, a first pad), such that it would necessarily follow that the system would be capable of performing the recited functionality.  

    PNG
    media_image1.png
    503
    604
    media_image1.png
    Greyscale

Regarding claim 2, Lim teaches the heat-exchange member (201, 203) includes an open top surface, a first side surface, a second side surface, and a bottom surface (as shown in figure 4).

    PNG
    media_image2.png
    547
    618
    media_image2.png
    Greyscale

Regarding claim 3, Lim teaches the heat-exchange member is formed in a U shape (as shown in figure 5).

    PNG
    media_image3.png
    518
    603
    media_image3.png
    Greyscale

Regarding claim 4, Lim teaches a thermally conductive filler (i.e., spacers filling) (600) is disposed in a gap between the battery cells (500) and the bottom surface of the heat-exchange member (201) (as shown in figure 5) (paragraph [0014], [0039]).

    PNG
    media_image4.png
    474
    583
    media_image4.png
    Greyscale

Regarding claim 5, Lim teaches a thermal interface material (TIM) (403) is disposed between a bottom surface of the heat-exchange member (201) and a top surface of the cooling member (300) (paragraph [0031]) (as shown in figure 5). 
Regarding claim 6, Lim teaches a second pad (401) is inserted between adjacent ones of the battery cells (500) (as shown in figure 5 above).  As to the limitation “the second pad applies surface pressure to each of the battery cells”, it is noted that such limitation is interpreted to be a functionally defined limitation of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-
Regarding claim 11, Lim teaches a cover that covers the top surface of the heat-exchange member (as shown in figure 4 below).

    PNG
    media_image5.png
    544
    624
    media_image5.png
    Greyscale

Regarding claim 12, Lim teaches end plates disposed outside one outermost heat-exchange member and an opposite outermost heat-exchange member among the stacked heat-exchange members (as shown in figure 4 below).

    PNG
    media_image6.png
    559
    566
    media_image6.png
    Greyscale

Regarding claim 13, Lim teaches cooling water flows through the cooling member (300) (abstract) (paragraph [0010], [0016], [0025]). As to the limitation “the heat-exchange member exchanges heat with the cooling water to cool the battery cells”, it is noted that such limitation is interpreted to be a functionally defined limitation of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-exchange member, a cooling member, a first pad), such that it would necessarily follow that the system would be capable of performing the recited functionality.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2018/0090800) as applied to claim 1 and 2 above, and further in view of Roh et al. (U.S. Patent Application Publication 2016/0087319).
Regarding claim 8-9 and 10, Lim teaches the apparatus as described above in claim 1 and 2 however, the particulars as recited in the instant claims is not explicitly articulated in Lim.
Roh, also directed to an apparatus for cooling a battery (abstract), teaches a thermal interface material (i.e., fin member) (310) and a thermal grease (i.e., thermally conductive material) (312) are disposed between the battery cells (paragraph [0058]). Roh teaches the initial heat generated from the battery cells is rapidly conducted to the thermal grease (i.e., thermally conductive material) (paragraph [0058]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to have a thermal grease or thermal interface material (TIM) in between battery cells so that the initial heat generated from the battery cells is rapidly conducted. It is noted that having the thermal grease in between the batter cells as suggested by Roh would also result in the configuration of Lim having the thermal grease in between the first and second side of the heat-exchange member and adjacent ones of battery cells. For instance, Lim as modified by Roh, would result in a thermal grease being in contact with pad (401) (see figures 4-5 of Lim) which would result in the thermal grease being disposed between battery cells (500) (see figures 4-5 of Lim) and first and second surface (see figures 4-5 of Lim) of the heat-exchange member (203) (see figures 4-5 of Lim). 

    PNG
    media_image7.png
    503
    604
    media_image7.png
    Greyscale


Response to Arguments
	Examiner appreciates the corrections to the drawings therefore, the previous objection to the drawings is withdrawn. 
	Applicant argue Lim does not teach the claimed apparatus, in particular, the pad inserted between the stacked heat-exchange members (see page 7 of applicant arguments/remarks filed on 11/04/2021). 
	Examiner respectfully disagree. As indicated above and depicted in annotated figure 1 above (see page 4 lines 5-10 above), the pad (401) is clearly inserted in between heat-exchange members (203). 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujimura (U.S. Patent Application Publication 2012/0270075).
Yoon (U.S. Patent Application Publication 2012/0009455). 
Applicant Admitted Prior Art (AAPA) (See figure 1 and 5 of the instant specification) (Note: reference related to figure 1 and 5 has not been provided but figures can be used as prior art for future iterations in prosecution of the application as it has been admitted by Applicant as related/prior art).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723